Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Ex-99.b BY-LAWS of EGA Emerging Global Shares Trust A Delaware Statutory Trust (Effective as of September 12, 2008) These By-Laws may contain any provision not inconsistent with applicable law or the Declaration of Trust, relating to the governance of the Trust. Unless otherwise specified in these By-Laws, capitalized terms used in these By-Laws shall have the meanings assigned to them in the Declaration of Trust. Every Shareholder by virtue of having become a Shareholder shall be bound by these By-Laws. ARTICLE I DEFINITIONS Section 1. Whenver used herein the following terms shall have the following meanings (a)  1940 Act  shall mean the Investment Company Act of 1940 and the rules and regulations thereunder, all as adopted or amended from time to time; (b) 
